IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GEORGE S. RUMBOLD,                       : No. 77 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
RICHARD GUZZETTI, LLC,                   :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.